DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/31/2021.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “the processor configured to:…  13receiving, by the wearable device, an alert…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the session key" and claim 14 recites “the sensors of the 27wearable device”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquero et al. (US 2011/0214158) (“Pasquero”),  in view of Roux et al. (US 2007/0050618) (“Roux”) and further in view of  Kita (US 6,703,918) (“Kita”).
Regarding claims 1, 8 and 14, Pasquero discloses detecting, by the wearable device, that the host device is within a threshold distance from the wearable device (Abstract; Figure 2, 5; ¶ 13, 26, 29, 31); 
Pasquero – The system may further include a mobile wireless communications device including a portable housing, at least one input device, a second wireless security circuit carried by the por table housing and configured to communicate with the first wireless security circuit when in close proximity therewith, and a second controller carried by the portable housing and coupled to the second wireless security circuit and the at least one input device. (¶ 13)

when the host device is within the threshold distance from the wearable device, pairing the wearable device with the host device or determining that the wearable device is already paired to the host device(Abstract; ¶ 14, 17, 25, 26, 31-34); 
Claim Interpretation- The claim recites optional language.
Pasquero – the first and second controllers may be further configured to enter a paired state with one another authorizing communication therebetween… When the user-wearable device 31′ and mobile device 32′ are in close proximity and a mobile device function has been requested (i.e., by bringing them into close proximity, pressing a button/key, etc., as noted above), the second controller 39 communicates with the first controller 35 via the first and second wireless security circuits 34, 38 to enter a paired state, (¶ 14, 31)

receiving, by the wearable device, an alert of a sign-in event or a notification of a sign-in event from the host device while the wearable device is being worn, whilst the wearable device and host device are paired, the sign-in event corresponding to the host device being unlocked by a correct passcode or credential from the user and (Figure 2; ¶ 13, 17, 18, 22, 26, 29, 34); 
Pasquero – The second controller may be configured to enable at least one mobile wireless communications device function based upon a manual entry of an authentication code via the at least one input device, and bypass the manual entry and enable the at least one mobile wireless communications device function based upon a communication from the user wearable device and a position of the clasp… many mobile devices are configured to operate in an authentication or security mode, in which an authentication password or code is required to enable the device to perform functions… After a time-out period or event (e.g., a menu option to enter the security mode, auto off, etc.), the mobile device is disabled and a password is again required the next time access to a device function(s) is desired. Such device "locking' advantageously helps to prevent unauthorized access to mobile device functions in the event that the mobile device is lost or stolen.   (¶ 13, 18)

determining, by the wearable device, whether the wearable device is in a trusted state, the trusted state being that the wearable device is currently being worn and that the host device is within the threshold distance from the wearable device at a time correlated with the sign-in event (¶ 14, 25, 26, 29, 31); 
Pasquero – a determination as to whether the mobile device 32' is in close proximity with the user-wearable device 31' is made… when the first and second wireless security circuits 35' are in range and begin communicating with one another, at Block 61. In the context of NFC communications, one of the first and second wireless security circuits 35" may operate in a passive (e.g., NFC tag) mode, while the other operates in an active (e.g., NFC reader) mode. For example, the first security circuit 35 may operate in a passive mode to save watch battery power, and the second wireless security circuit 38' may operate in an active mode,  (¶ 25)

while the wearable device is in the trusted state, establishing, by the wearable device, a session key and a verified communication session with the host device (¶ 13, 29, 33); 
Pasquero – a combination of close proximity between the mobile device 32′ and the user-wearable device 31′ plus input from the input device(s) 37′, may be required to initiate communications between the first and second wireless security circuits 34′, 38′ and request access to a mobile device function… , if the clasp 33′ is closed when the mobile device function(s) is requested, then it is determined whether this is a first or initial communication between the user-wearable device 31′ and the mobile device 32′, at Block 69. That is, it is determined whether this is the first time that the user-wearable device 31′ and the mobile device 32′ have communicated since the clasp 33′ was closed. If so, then the authentication code is still required to enable the mobile device function(s) (¶ 29, 33)

automatically ending, by the wearable device, the verified  communication session (¶ 32, 35). 
Pasquero – if the user-wearable device 31′ and mobile device 32′ were lost or stolen together, opening of the clasp 33′ would cause the mobile device to revert back to the standard password entry mode, requiring an authentication password or code to be entered, and thereby protect against unauthorized access to the mobile device functions and data. That is, the user-wearable device 31′ cannot be removed without opening the clasp 3… However, wiring to the clasp 33' may extend through the wrist band 50' and be considered as part of the clasp so that, if severed, this would also cause an open circuit condition, and thus disable the authentication code bypass. (¶ 35)

Pasquero does not disclose receiving, by the wearable device, user account data from the host device during the verified communication session, the user account data comprising identifying information for a financial account of the user and authorization credentials; storing, by the wearable device, the received user account data in a storage medium of the wearable device, for providing a subset of the received user account data to a checkpoint terminal; while the received user account data is stored in the storage medium, periodically determining, by the wearable device using one or more of the sensors of the wearable device, whether the wearable device has been taken off.

 Roux teaches receiving, by the wearable device, user account data from the host device during the verified communication session, the user account data comprising identifying information for a financial account of the user and authorization credentials (¶ 80, 84, 86, 96, 9, 113, 121, 130-134, 137); 
Roux – the authentication device 111 is a wearable device which is worn by the user… g a private key associated with the user. More specifically, the authentication request message may include data which identifies the transaction, such as a transaction identity or other challenge, and the data may be encoded using the private key… The exchange of authentication and key management signaling with the operators of e.g. the access point and/or the server can be performed by the communication device 107... the user authentication request can be accompanied by data used for negotiation of security methods (algorithms, key sizes etc) as well as authentication related data (such as challenges from the server 101)… the server 101 also authenticates itself to the authentication device 111 and the end to-end user authentication request may comprise authentication-related data which is signed with a private key of the server 101. The request can also be accompanied by a certificate for the server 101. Thus, the authentication device 111 can apply the public code of the server 101 to verify that the user authentication request is indeed received from the Server 101.   (¶ 80, 113, 121, 130, 131)

storing, by the wearable device, the received user account data in a storage medium of the wearable device, for providing a subset of the received user account data to a checkpoint terminal (¶ 92-94, 98, 99, 115, 116, 139, 151; claim 1); 
Roux – the user interface 207 may comprise a biometric sensor that can record a biometric input. For example, the user authentication processor 205 may request that a finger is placed on a built-in fingerprint monitor… the user input is checked and if it matches the required response stored in the authentication device 111, the state controller 213 enters the authentication device into the authenticated state (¶ 93, 151)


while the received user account data is stored in the storage medium, periodically determining, by the wearable device using one or more of the sensors of the wearable device, whether the wearable device has been taken off and (¶ 102-106, 109, 135); 
Roux –where the authentication device 111 is a wearable device separate from the communication device 107, the authentication device 111 comprises a detector 211 which can detect a wearable status of the authentication device 111. In the example of FIG. 2, the detector 211 is a binary detector which is simply arranged to detect whether the authentication device is worn or not worn (¶ 102)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pasquero(¶ 3) which teaches “using magnetic field induction to enable communication between electronic devices, including mobile wireless communications devices”  and Roux(¶ 1) which teaches “user authentication using a wearable authentication device” in order to provide security in electronic transactions (Roux; ¶ 1-4).

Neither Pasquero nor Roux teaches in response to a determination by the wearable device that the wearable device has been taken off: automatically deleting, by the wearable device, the stored user account  data from the storage medium.

Kita teaches in response to a determination by the wearable device that the wearable device has been taken off: automatically deleting, by the wearable device, the stored user account  data from the storage medium; and (column 6,line 24-60); 
Kita – If the determination result in the step SA2 shows that the portable information equipment 1 is not being attached to the body, it is determined whether or not a non-attachment State continues over a predetermined time (in a step SA12). If the attachment State continues over the predetermined time, the authentication Setting is released and a processing for disabling the authentication request and the like Such as deleting the authentication data Stored in the memory of the control Section 14, is executed (in a step SA13). Accordingly, in the event that this portable information equipment 1 is Stolen and the equipment 1 has not been attached to a user's body over a predetermined time, the authentication data is deleted or the like to thereby ensure Security (column 6,line 24-60 )

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pasquero(¶ 3) which teaches “using magnetic field induction to enable communication between electronic devices, including mobile wireless communications devices”,  Roux(¶ 1) which teaches “user authentication using a wearable authentication device” and Kita(Abstract) which teaches “if the portable information equipment is detached from the human body, the authentication data is cleared” in order to protect user data in the event a device is no longer in its correct user’s possession (Kita; column 1, line 16-52).
Regarding claims 2, 11 and 15, Roux teaches wherein the identifying information is sufficient to perform a financial transaction using the financial account of the user (¶ 113, 131).  
Regarding claims 3, 12 and 16, Roux teaches wherein the user account data is received in an encrypted form, the method further comprising: decrypting the received user account data using the session key (¶ 116, 119, 131, 132, 154).  
Regarding claims 4 and 17, Roux teaches subsequently to storing the received user account data, receiving, by the wearable device, a request from the checkpoint terminal for account data; and 4selecting the subset of the stored account data to be transmitted to the 5checkpoint terminal based at least in part on the request (¶ 82, 89, 131-133, 153) 
Regarding claims 6 and 19, Roux teaches subsequently to storing the received user account data, receiving, by the wearable device, a user selection of an account for which account data is to be sent to the checkpoint terminal; and selecting the subset of the stored account data to be transmitted to the checkpoint terminal based at least in part on the user selection (¶ 96, 100, 108, 156, 157).  
Regarding claims 7, 13 and 20, Roux teaches receiving, by the wearable device, a user request to load account data onto the wearable device; and transmitting, by the wearable device, a request for user account data to the host device in response to the user request, wherein the wearable device transmits the request during the verified communication session (¶ 90, 91, 93, 96, 108, 110, 111, 146-148, 158, 170).
Regarding claim 10, Pasquero discloses wherein the communication interface comprises a near-field communication interface and the account data is sent to the checkpoint via using a near field communication interface (¶ 15, 21, 25).
Claims 5, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquero et al. (US 2011/0214158) (“Pasquero”),  in view of Roux et al. (US 2007/0050618) (“Roux”),in view of  Kita (US 6,703,918) (“Kita”) and further in view of  Stromberg et al. (US2011/0165896) (“Stromberg”).
Regarding claims 5, 9 and 18, Neither Pasquero, Roux nor Kita teaches wherein the checkpoint terminal comprises a point of sale terminal and wherein the identifying information is usable by the point of sale terminal to perform a purchase transaction with a payment processor. Stromberg teaches  wherein the checkpoint terminal comprises a point of sale terminal and wherein the identifying information is usable by the point of sale terminal to perform a purchase transaction with a payment processor (¶ 59, 105, 106, 137, 142, 147, 169, 178). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pasquero(¶ 3) which teaches “using magnetic field induction to enable communication between electronic devices, including mobile wireless communications devices”,  Roux(¶ 1) which teaches “user authentication using a wearable authentication device”, Kita(Abstract) which teaches “if the portable information equipment is detached from the human body, the authentication data is cleared” and Stromberg (¶ 105) which teaches “the user interface of the MCRM 200, in which case the NFC radio 322 will interact with a merchants' compatible POS 130 terminal to complete the transaction”,  in order to conduct secure transactions with merchant systems (Stromberg; ¶ 137).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osterhout et al., (US 20120206335) teaches wearable device that pairs, stores user information.
Petrou (US822302) teaches the wearable device with sensors that pair with other devices
Rhelimi (US 2014032561) teaches wearable device that pairs, and records user information
Smith (US 20030001722) teaches the wearable device that deletes information when the wearable device is take off.
Flitcroft (US 2003002848), Ramachandran (US7946477)
Olsen et al. (US 20120015629) teaches wearable device that detects close proximity and pairs.
Smith (US 8023895) teaches paired parent child wearable devices that track locations and store user account information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685